Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 1-21 and 25 drawn to a hot channel device for conveying incoming hot melt to a gate opening of a mold insert of a mold.

Group II, claim(s) 22-24 and 26 drawn to a method for operating a hot channel device.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in both of the groups is the hot channel device has a first hot channel region with a coolable melt transfer region and a second hot channel region, which are
arranged one behind the other in the flow direction of the melt in the direction of the mold insert.  This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art.  Synventive Molding Solutions (EP 1223018, already of record) teaches the hot channel device has a first hot channel region (Fig 1 – element 2’) with a coolable melt transfer region (region near end of element 2 comprising the needle seal 13 and needle seal cooling system 14, 18) and a 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification.
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different 
search queries).
During a telephone conversation with Mark Vrla on 2/28/22 an election was made without traverse to prosecute the invention of Invention I, claims 1-21 and 25.  Claims 22-24 and 26 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim 1 as amended below and claims 2-4, 6-21 and 25 are allowable. The restriction requirement between Inventions I and II, as set forth above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 22 as amended below and claims 23-24 and 26 are no longer withdrawn from consideration and they are rejoined because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Vrla on 3/4/22.
	Application is changed as follows:

Replace the claims with:

Hot channel device for conveying incoming hot melt to a gate opening of a mold insert of a mold, which gate opening can be opened and reclosed by a movable needle, wherein the hot channel device has a first hot channel region with a coolable melt transfer region and a second hot channel region, 

Hot channel device according to claim 1, wherein the melt transfer chamber has an inlet for the melt and an outlet channel for the melt which is not parallel thereto but is arranged at an angle, in particular at a right angle, thereto, wherein the melt transfer chamber is penetrated by the needle, wherein the needle channel opens into the melt transfer chamber at an angle to the inlet and is continued in alignment in the outlet channel and in the melt channel of the second hot channel region up to the gate opening.

Hot channel device according to claim 1, wherein the melt in the first hot channel region is deflected from a first direction and fed into the melt transfer chamber, and wherein the melt in the first hot channel region leaves said chamber again deflected in the direction of the second hot channel region.

Hot channel device according to claim 3, characterized in that the first direction is the mold opening direction.

(Canceled)

Hot channel device according to claim 1, wherein the melt conducting element of the first hot channel region is configured to be exchangeable.

Hot channel device according to claim 1, wherein the melt transfer chamber is configured to be temperature-controlled in such a way that on the inner wall of the melt transfer chamber and in the transition to a sealing gap on the needle seal towards the needle and towards the needle channel, no liquid melt is present during operation, but that a solidifying plastic layer is formed from the melt. 

Hot channel device according to claim 1, wherein the melt transfer chamber can be temperature-controlled such that the temperature in sealing gaps of the needle seal is below the glass transition temperature or below the crystallite melting temperature of the melt. 

Hot channel device according to claim 1, wherein in the first hot channel region and in the second hot channel region the temperature is controlled or regulated in such a way that the respective incoming melt remains liquid and does not solidify on any walls, whereas in the melt transfer region the temperatures are kept lower in an edge region of the melt transfer chamber, so that melt can also solidify in the edge region of the melt transfer chamber, wherein a flow passage for the melt into the second hot channel region remains.

Hot channel device according to claim 1, wherein the first and second hot channel regions each have at least one or more hot channel elements each provided with a melt channel for the melt.

Hot channel device according to claim 10, wherein the hot channel elements comprise at least one or more of the following elements: one or more manifold plates and one or more hot channel nozzles.

Hot channel device according to claim 10, wherein one or more of the hot channel elements of the first hot channel region and the second hot channel region are heatable.

Hot channel device according to claim 1, wherein a melt channel element of the melt transfer region has at least one or more cooling channels for a fluid flowing through.

Hot channel device according to claim 1, wherein a melt channel element of the melt transfer region is configured as a mold insert.

Hot channel device according to claim 1, wherein a hot channel nozzle designed for lateral gating projects into a melt channel element of the melt transfer region.

Hot channel device according to claim 1, wherein the design of the melt transfer chamber and the entire melt transfer region is controllable in such a way that only temperatures which are more than 15°C below the glass transition temperature or below the crystallite melting temperature of the melt occur at the needle seal in sealing gaps thereof.

Hot channel device according to claim 1, wherein the discharge of the melt from the melt transfer chamber into the second hot channel region is effected by a rear hot channel nozzle sealingly immersed in this chamber with a sleeve.

Hot channel device according to claim 17, wherein the rear hot channel nozzle has a heat conducting sleeve.

Hot channel device according to claim 17, wherein the rear hot channel nozzle is configured in the direction of the mold insert as a nest nozzle.

Hot channel device according to claim 17, wherein a sliding seal is provided between the melt transfer chamber and the rear hot channel nozzle.

Hot channel device according to claim 1, wherein the second hot channel region has a hot channel nozzle with a rear seal to the melt transfer chamber and a front seal to the mold insert.


Method for operating a hot channel device for conveying incoming hot melt to a gate opening of a mold insert of a mold, which gate opening can be opened and reclosed by a movable needle, wherein the hot channel device has a first hot channel region with a coolable melt transfer region and a second hot channel region, which are arranged one behind the other in the flow direction of the melt in the direction of the mold insert, characterized in that the coolable melt transfer region has a melt transfer chamber through which the needle passes, which is displaceably guided in a needle channel in a sealed manner with a needle seal, and the needle channel is continued in alignment in a melt channel of the second hot channel region, wherein a melt conducting element of the first hot channel region projects into the melt transfer chamber without touching the melt transfer chamber, wherein an injection molding melt is fed into the hot channel device and through this to the mold insert, 
a)	the first hot channel region is temperature-controlled above the glass transition temperature or above the crystallite melting temperature of the melt,
b)	and the subsequent melt transfer region is temperature-controlled below the glass transition temperature or below the crystallite melting temperature of the melt, wherein a flow passage for the melt is maintained in the melt channel,
c)	and the subsequent second hot channel region is temperature-controlled above the glass transition temperature or above the crystallite melting temperature of the melt. 

Method according claim 22, wherein the melt transfer region is temperature-controlled in such a way that a temperature prevails in sealing gaps of the needle seal which is more than 15°C below the glass transition temperature or below the crystallite melting temperature. 

Method according to claim 22, wherein the melt transfer region is tempered in such a way that a solidifying plastic layer forms on an inner wall of the melt transfer chamber and in the transition to a sealing gap at the needle seal towards the needle and towards the needle channel during operation. 

Hot channel device according to claim 1, wherein the melt conducting element of the first hot channel region temperature-controls a temperature in the melt channel for the melt to flow through the melt transfer chamber.

Method according to claim 22, wherein the first and the second hot channel regions as well as the melt transfer region are each operated to transfer the melt, wherein the temperature in the first hot channel region and in the second hot channel region are controlled or regulated such that the respective incoming melt remains well fluid and does not solidify on walls, whereas in the melt transfer region the temperatures are kept so low, at least in some areas, especially in an edge region of the melt transfer chamber, that melt can also solidify in the edge region thereof, wherein a flow passage remains for the melt into the second hot channel region.

Allowable Subject Matter
Claims 1-4 and 6-26 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Synventive Molding Solutions (EP 1223018, already of record) and Ikegami Mold & Die Mfg (JP H07-100863, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a melt conducting element of the first hot channel region projects into the melt transfer chamber without touching the melt transfer chamber. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743